DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 14, 15, 17 - 20, 22 - 25, 27, 29, 30, 32, 33 have been amended; Claims 14 – 33 are currently pending and subject to examination.

Response to Arguments
In light of the applicant’s submission of a replacement abstract, and amendments to remedy the informalities pointed out in the previous office action, the objection to the abstract and to claims 20 – 22 are hereby withdrawn.  The rejection to claims 20 – 22 under USC 112 (d), as well as the double patenting rejection warning are also withdrawn.  Applicant’s arguments with respect to the art rejection of claim(s) 14 – 33 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180034523 A1) in view of Iyer et al. (US 20190261380 A1).

et al. discloses a method (Kim et al., FIG. 21; [0221] a method of feeding back channel state information (CSI)) for transmitting a channel state information (CSI) report by a user equipment (UE) (Kim et al., FIG. 34, UE device 100; [0222] CSI may be periodically fed back through a PUCCH), the method comprising: 
identifying a CSI reference resource in a downlink time slot based on an uplink time slot for CSI reporting (Kim et al., [0134] CSI measurement subframe sets CCSI,0 and CCSI,1 may be configured by higher-layer signaling and the subframes of each subframe set are different from the subframes of the other subframe set; [0222] if the CSI is periodically fed back through the PUCCH, a CSI period and an offset value may be set) and a time offset relative to the downlink time slot (Kim et al., [0129] CSI-RS subframe configurations may be defined, each by a periodicity in subframes, TCSI-RS and a subframe offset ΔCSI-RS; [0223] the transmission period and the offset value of the CSI may be set with respect to the UE through a higher layer message); 
measuring the identified CSI reference resource (Kim et al., [0134] the UE should calculate CQIs separately for the CSI measurement subframe sets CCSI,0 and CCSI,1 through separate I-measures in the CSI measurement subframe sets CCSI,0 and CCSI,1); and 
transmitting, to a base station, the CSI report (Kim et al., [0119] the CSI feedback is transmitted on a PUCCH or a PUSCH to an eNB; [0214] a UE may perform channel measurement with respect to a horizontal domain and a vertical domain based on each pilot pattern and performs feedback to an eNB) Kim et al., [0224] in a specific CSI reporting mode, information to be included in CSI transmitted at a specific time or subframe may be determined by a reporting type and data payload size; [0227] an RI may be transmitted in a first subframe, a WB PMI and a WB CQI may be transmitted in a second subframe, and an SB CQI and an L-bit best-1 CQI SB indicator may be transmitted in a fourth subframe).
Kim et al. does not expressly disclose the time offset is determined based on a downlink space size of a subcarrier in a case that the CSI reporting is a periodic CSI reporting.
Iyer et al., for example, from an analogous field of endeavor (Iyer et al., [0249] the NR node (gNB) indicates N out of K, where N>=1 of the CSI-ICM resources from the set based on the interference hypothesis to enable CSI-ICM by dynamic signaling through a configurable DCI or dynamic signaling through MAC CE) discloses the time offset is determined based on a downlink space size of a subcarrier in a case that the CSI reporting is a periodic CSI reporting (Iyer et al., [0255] a new NR PUCCH reporting type could be defined for CSI-ICM feedback, where for periodic CSI-ICM feedback, the periodicity and relative offset are configured by higher layer signaling).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the time offset is determined based on a downlink space size of a subcarrier in a case that the CSI reporting is a et al. with the system of Kim et al. in order to schedule MU-MIMO transmission (Iyer et al., [0256]).

Regarding claim 15, Kim et al. – Iyer et al. discloses the time offset is a minimum value greater than or equal to a positive integer (Iyer et al., [0267] the NR node (gNB) configures the UE with a set of K CSI-RS resources using dedicated RRC message) determined by the downlink space size (Kim et al., [0224] the transmission time and offset of the CQI and the PMI and the transmission time and offset of the RI may be changed according to CSI reporting mode).  The motivation is the same as in claim 14.

Regarding claim 16, Kim et al. – Iyer et al. discloses the positive integer is determined based on the downlink space size and a number of CSI report processes (Iyer et al., [0249] for each UE in different interference hypotheses, the DCI information may be different, in terms of the number of the CSI-ICM resources and location, CSI-ICM feedback configuration and UL resources to transmit the CSI-ICM feedback).  The motivation is the same as in claim 14.

Regarding claim 17, Kim et al. – Iyer et al. discloses the positive integer is a first value related to the downlink space size (Iyer et al., [0270] the CSI RS transmission interval configuration (subframe configuration) may indicate the period and the time interval subframe offset within the CSI-RS period for the occurrence of the CSI reference signals), in a case that the UE is configured with a single CSI report Kim et al., [0235] SB CSI may be CSI for a narrow frequency band, where the UE may feed back only CSI for a preferred subband to the eNB), and 
the positive integer is a second value related to the downlink space size, the second value being different from the first value (Kim et al., [0235] if the precoding indicator indicates a first value, the UE may feed back WB CSI for each of the horizontal and vertical domains), in a case that the UE is configured with multiple CSI report processes (Kim et al., [0235] WB CSI may be CSI for a wide frequency band).  The motivation is the same as in claim 14.

Regarding claim 18, Kim et al. – Iyer et al. discloses the downlink time slot is determined further considering to an uplink space size of a subcarrier for a physical uplink control channel (PUCCH) comprising the CSI report (Iyer et al., [0270] the time interval offset specified the exact time interval of subframe within the CSI-RS transmission periodicity for the transmission of the CSI-RS).  The motivation is the same as in claim 14.

Regarding claim 19, Kim et al. discloses a method (Kim et al., FIG. 21; [0221] a method of feeding back channel state information (CSI)) for receiving a channel state information (CSI) report by a base station (Kim et al., [0212] a UE may configure and transmit feedback information to an eNB), the method comprising: 
transmitting, to a terminal (Kim et al., FIG. 34, UE device 100) a reference signal on a CSI reference resource in a downlink time slot (Kim et al., [0134] CSI measurement subframe sets CCSI,0 and CCSI,1 may be configured by higher-layer signaling and the subframes of each subframe set are different from the subframes of the other subframe set; [0222] if the CSI is periodically fed back through the PUCCH, a CSI period and an offset value may be set); and 
receiving the CSI report corresponding to a measurement result of the CSI reference resource in an uplink time slot corresponding to the downlink time slot (Kim et al., [0119] the CSI feedback is transmitted on a PUCCH or a PUSCH to an eNB; [0214] a UE may perform channel measurement with respect to a horizontal domain and a vertical domain based on each pilot pattern and performs feedback to an eNB), 
wherein the uplink time slot is identified based on the downlink time slot and a time offset relative to the downlink time slot (Kim et al., [0224] in a specific CSI reporting mode, information to be included in CSI transmitted at a specific time or subframe may be determined by a reporting type and data payload size; [0227] an RI may be transmitted in a first subframe, a WB PMI and a WB CQI may be transmitted in a second subframe, and an SB CQI and an L-bit best-1 CQI SB indicator may be transmitted in a fourth subframe).
Kim et al. does not expressly disclose the time offset is determined based on the-downlink space size of a subcarrier, in a case that the CSI reporting is a periodic CSI reporting.
Iyer et al., for example, from an analogous field of endeavor (Iyer et al., [0249] the NR node (gNB) indicates N out of K, where N>=1 of the CSI-ICM resources from the set based on the interference hypothesis to enable CSI-ICM by dynamic signaling through a configurable DCI or dynamic signaling through MAC CE) Iyer et al., [0255] a new NR PUCCH reporting type could be defined for CSI-ICM feedback, where for periodic CSI-ICM feedback, the periodicity and relative offset are configured by higher layer signaling).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the time offset is determined based on the-downlink space size of a subcarrier, in a case that the CSI reporting is a periodic CSI reporting as taught by Iyer et al. with the system of Kim et al. in order to schedule MU-MIMO transmission (Iyer et al., [0256]).

Regarding claim 20, Kim et al. – Iyer et al. discloses the time offset is a minimum value greater than or equal to a positive integer (Iyer et al., [0267] the NR node (gNB) configures the UE with a set of K CSI-RS resources using dedicated RRC message) determined by the downlink space size (Kim et al., [0224] the transmission time and offset of the CQI and the PMI and the transmission time and offset of the RI may be changed according to CSI reporting mode).  The motivation is the same as in claim 19.

Regarding claim 21, Kim et al. – Iyer et al. discloses the positive integer is determined based on the downlink space size and a number of CSI report processes (Iyer et al., [0249] for each UE in different interference hypotheses, the DCI information may be different, in terms of the number of the CSI-ICM resources and location, CSI-ICM feedback configuration and UL resources to transmit the CSI-ICM feedback).  The motivation is the same as in claim 19.

Regarding claim 22, Kim et al. – Iyer et al. discloses the positive integer is a first value related to the downlink space size (Iyer et al., [0270] the CSI RS transmission interval configuration (subframe configuration) may indicate the period and the time interval subframe offset within the CSI-RS period for the occurrence of the CSI reference signals), in a case that the UE is configured with a single CSI report process (Kim et al., [0235] SB CSI may be CSI for a narrow frequency band, where the UE may feed back only CSI for a preferred subband to the eNB), and 
the positive integer is a second value related to the downlink space size, the second value being different from the first value (Kim et al., [0235] if the precoding indicator indicates a first value, the UE may feed back WB CSI for each of the horizontal and vertical domains), in a case that the UE is configured with multiple CSI report processes (Kim et al., [0235] WB CSI may be CSI for a wide frequency band).  The motivation is the same as in claim 19.

Regarding claim 23, Kim et al. – Iyer et al. discloses the downlink time slot is determined further considering to an uplink space size of a subcarrier for a physical uplink control channel (PUCCH) comprising the CSI report (Iyer et al., [0270] the time interval offset specified the exact time interval of subframe within the CSI-RS transmission periodicity for the transmission of the CSI-RS).  The motivation is the same as in claim 19.

Regarding claim 24, Kim et al. discloses a user equipment (UE) (Kim et al., FIG. 34, UE device 100) for transmitting a channel state information (CSI) report (Kim et al., [0222] channel state information (CSI) may be periodically fed back through a PUCCH), the UE comprising: 
a transceiver (Kim et al., FIG. 34, transmission module 110); and a processor coupled with the transceiver (Kim et al., FIG. 34, processor 120 for controlling the transmission module) and configured to; 
identify a CSI reference resource in a downlink time slot based on an uplink time slot for CSI reporting (Kim et al., [0134] CSI measurement subframe sets CCSI,0 and CCSI,1 may be configured by higher-layer signaling and the subframes of each subframe set are different from the subframes of the other subframe set; [0222] if the CSI is periodically fed back through the PUCCH, a CSI period and an offset value may be set) and a time offset relative to the downlink time slot (Kim et al., [0129] CSI-RS subframe configurations may be defined, each by a periodicity in subframes, TCSI-RS and a subframe offset ΔCSI-RS; [0223] the transmission period and the offset value of the CSI may be set with respect to the UE through a higher layer message), 
measure the identified CSI reference resource (Kim et al., [0134] the UE should calculate CQIs separately for the CSI measurement subframe sets CCSI,0 and CCSI,1 through separate I-measures in the CSI measurement subframe sets CCSI,0 and CCSI,1), and 
Kim et al., [0119] the CSI feedback is transmitted on a PUCCH or a PUSCH to an eNB; [0214] a UE may perform channel measurement with respect to a horizontal domain and a vertical domain based on each pilot pattern and performs feedback to an eNB) corresponding to a measure result of the CSI reference resource in the uplink time slot (Kim et al., [0224] in a specific CSI reporting mode, information to be included in CSI transmitted at a specific time or subframe may be determined by a reporting type and data payload size; [0227] an RI may be transmitted in a first subframe, a WB PMI and a WB CQI may be transmitted in a second subframe, and an SB CQI and an L-bit best-1 CQI SB indicator may be transmitted in a fourth subframe).
Kim et al. does not expressly disclose the time offset is determined based on a downlink space size of a subcarrier in a case that the CSI reporting is a periodic CSI reporting.
Iyer et al., for example, from an analogous field of endeavor (Iyer et al., [0249] the NR node (gNB) indicates N out of K, where N>=1 of the CSI-ICM resources from the set based on the interference hypothesis to enable CSI-ICM by dynamic signaling through a configurable DCI or dynamic signaling through MAC CE) discloses the time offset is determined based on a downlink space size of a subcarrier in a case that the CSI reporting is a periodic CSI reporting (Iyer et al., [0255] a new NR PUCCH reporting type could be defined for CSI-ICM feedback, where for periodic CSI-ICM feedback, the periodicity and relative offset are configured by higher layer signaling).
et al. with the system of Kim et al. in order to schedule MU-MIMO transmission (Iyer et al., [0256]).

Regarding claim 25, Kim et al. – Iyer et al. discloses the time offset is a minimum value greater than or equal to a positive integer (Iyer et al., [0267] the NR node (gNB) configures the UE with a set of K CSI-RS resources using dedicated RRC message) determined by the downlink space size (Kim et al., [0224] the transmission time and offset of the CQI and the PMI and the transmission time and offset of the RI may be changed according to CSI reporting mode).  The motivation is the same as in claim 24.

Regarding claim 26, Kim et al. – Iyer et al. discloses the positive integer is determined based on the downlink space size and a number of CSI report processes (Iyer et al., [0249] for each UE in different interference hypotheses, the DCI information may be different, in terms of the number of the CSI-ICM resources and location, CSI-ICM feedback configuration and UL resources to transmit the CSI-ICM feedback).  The motivation is the same as in claim 24.

Regarding claim 27, Kim et al. – Iyer et al. discloses the positive integer is a first value related to the downlink space size (Iyer et al., [0270] the CSI RS transmission interval configuration (subframe configuration) may indicate the period and the time interval subframe offset within the CSI-RS period for the occurrence of the CSI reference signals), in a case that the UE is configured with a single CSI report process (Kim et al., [0235] SB CSI may be CSI for a narrow frequency band, where the UE may feed back only CSI for a preferred subband to the eNB), and 
the positive integer is a second value related to the downlink space size, the second value being different from the first value (Kim et al., [0235] if the precoding indicator indicates a first value, the UE may feed back WB CSI for each of the horizontal and vertical domains), in a case that the UE is configured with multiple CSI report processes (Kim et al., [0235] WB CSI may be CSI for a wide frequency band).  The motivation is the same as in claim 24.

Regarding claim 28, Kim et al. – Iyer et al. discloses the downlink time slot is determined further considering to an uplink space size of a subcarrier for a physical uplink control channel (PUCCH) comprising the CSI report (Iyer et al., [0270] the time interval offset specified the exact time interval of subframe within the CSI-RS transmission periodicity for the transmission of the CSI-RS), the uplink space size being indicated by radio resource control (RRC) signaling (Kim et al., [0226] information on how many times each BP CQI is sequentially transmitted is signaled by a higher layer (RRC layer) and the RI feedback period and offset value and the CQI/PMI feedback period and offset value may be set with respect to the UE through a higher layer message).  The motivation is the same as in claim 24.

et al. discloses a base station (Kim et al., FIG. 1, eNode B) for receiving a channel state information (CSI) report (Kim et al., [0212] a UE may configure and transmit feedback information to an eNB; [0222] channel state information (CSI) may be periodically fed back through a PUCCH), the base station comprising: 
transmit to a terminal (Kim et al., FIG. 34, UE device 100), a reference signal on a CSI reference resource in a downlink time slot  (Kim et al., [0134] CSI measurement subframe sets CCSI,0 and CCSI,1 may be configured by higher-layer signaling and the subframes of each subframe set are different from the subframes of the other subframe set; [0222] if the CSI is periodically fed back through the PUCCH, a CSI period and an offset value may be set); and 
receive, from the terminal, the CSI report corresponding to a measurement result of the CSI reference resource in an uplink time slot corresponding to the downlink time slot (Kim et al., [0119] the CSI feedback is transmitted on a PUCCH or a PUSCH to an eNB; [0214] a UE may perform channel measurement with respect to a horizontal domain and a vertical domain based on each pilot pattern and performs feedback to an eNB), 
wherein the uplink time slot is identified based on the downlink time slot and a time offset relative to the downlink time slot (Kim et al., [0224] in a specific CSI reporting mode, information to be included in CSI transmitted at a specific time or subframe may be determined by a reporting type and data payload size; [0227] an RI may be transmitted in a first subframe, a WB PMI and a WB CQI may be transmitted in a second subframe, and an SB CQI and an L-bit best-1 CQI SB indicator may be transmitted in a fourth subframe).
Kim et al. does not expressly disclose a transceiver; a processor coupled with the transceiver and the time offset is determined based on a downlink space size of a subcarrier, in a case that the CSI reporting is a periodic CSI reporting.
Iyer et al., for example, from an analogous field of endeavor (Iyer et al., [0249] the NR node (gNB) indicates N out of K, where N>=1 of the CSI-ICM resources from the set based on the interference hypothesis to enable CSI-ICM by dynamic signaling through a configurable DCI or dynamic signaling through MAC CE) discloses a transceiver (Iyer et al., FIG. 36B, transceiver 120); a processor coupled with the transceiver (Iyer et al., FIG. 36B, processor 118) and the time offset is determined based on the-downlink space size of a subcarrier, in a case that the CSI reporting is a periodic CSI reporting (Iyer et al., [0255] a new NR PUCCH reporting type could be defined for CSI-ICM feedback, where for periodic CSI-ICM feedback, the periodicity and relative offset are configured by higher layer signaling).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a transceiver; a processor coupled with the transceiver and the time offset is determined based on the-downlink space size of a subcarrier, in a case that the CSI reporting is a periodic CSI reporting as taught by Iyer et al. with the system of Kim et al. in order to schedule MU-MIMO transmission (Iyer et al., [0256]).

et al. – Iyer et al. discloses the time offset is a minimum value greater than or equal to a positive integer (Iyer et al., [0267] the NR node (gNB) configures the UE with a set of K CSI-RS resources using dedicated RRC message) determined by the downlink space size (Kim et al., [0224] the transmission time and offset of the CQI and the PMI and the transmission time and offset of the RI may be changed according to CSI reporting mode).  The motivation is the same as in claim 29.

Regarding claim 31, Kim et al. – Iyer et al. discloses the positive integer is determined based on the downlink space size and a number of CSI report processes (Iyer et al., [0249] for each UE in different interference hypotheses, the DCI information may be different, in terms of the number of the CSI-ICM resources and location, CSI-ICM feedback configuration and UL resources to transmit the CSI-ICM feedback).  The motivation is the same as in claim 29.

Regarding claim 32, Kim et al. – Iyer et al. discloses the positive integer is a first value related to the downlink space size (Iyer et al., [0270] the CSI RS transmission interval configuration (subframe configuration) may indicate the period and the time interval subframe offset within the CSI-RS period for the occurrence of the CSI reference signals), in a case that the UE is configured with a single CSI report process (Kim et al., [0235] SB CSI may be CSI for a narrow frequency band, where the UE may feed back only CSI for a preferred subband to the eNB), and 
Kim et al., [0235] if the precoding indicator indicates a first value, the UE may feed back WB CSI for each of the horizontal and vertical domains), in a case that the UE is configured with multiple CSI report processes (Kim et al., [0235] WB CSI may be CSI for a wide frequency band).  The motivation is the same as in claim 29.

Regarding claim 33, Kim et al. – Iyer et al. discloses the downlink time slot is determined further considering to an uplink space size of a subcarrier for a physical uplink control channel (PUCCH) comprising the CSI report (Iyer et al., [0270] the time interval offset specified the exact time interval of subframe within the CSI-RS transmission periodicity for the transmission of the CSI-RS), the uplink space size being indicated by radio resource control (RRC) signaling (Kim et al., [0226] information on how many times each BP CQI is sequentially transmitted is signaled by a higher layer (RRC layer) and the RI feedback period and offset value and the CQI/PMI feedback period and offset value may be set with respect to the UE through a higher layer message).  The motivation is the same as in claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/L.P./Examiner, Art Unit 2416               


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416